Citation Nr: 1507503	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1978 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge via a Video Conference hearing in September 2011.  A transcript of the hearing has been associated with the record.

In a March 2012 Board decision, the Board remanded the case for further evidentiary development.  The case is back before the Board for further appellate proceedings.

Following the issuance of the January 2013 supplemental statement of the case, the Veteran submitted a waiver of initial RO consideration of any new evidence.  See 38 C.F.R. § 20.1304 (2014).

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in December 2014 and VA treatment records dated from July 2012 to February 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected right ankle disability was manifested by complaints of pain and swelling; no more than moderate limitation of motion was shown.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the Veteran's right ankle disability have not been met.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in March 2012 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right ankle disability.  In April 2012, the AOJ provided the Veteran with a VA examination for his service-connected right ankle disability.  The AOJ readjudicated the Veteran's claim for an initial increased rating in excess of 10 percent for the right ankle disability in a January 2013 SSOC.  
	
Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  


      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in October 2008.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in October 2008 and April 2012.  The Board has carefully reviewed the VA examinations of record and finds that the April 2012 examination, taken as a whole, is adequate for rating purposes.  Specifically, the examination report contains sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.
As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Joints that are actually painful, unstable, or maligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected right ankle disability is currently provided a 10 percent rating under Diagnostic Code 5271.  Under this diagnostic code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is warranted for marked limitation of motion.  Further, under appropriate VA regulations, full range of ankle dorsiflexion is from zero to 20 degrees, and full range of ankle plantar flexion is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The descriptive terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just" decision.  38 C.F.R. § 4.6.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

IV.  Factual Background and Analysis

Historically, a February 2009 rating decision granted service connection for a right ankle disability, and assigned a 10 percent rating, effective July 3, 2008.  The Veteran claims that he is entitled to an initial disability rating in excess of 10 percent for his service-connected right ankle disability.

VA treatment records showed complaints of right ankle pain and swelling.  The Veteran was treated for bilateral ankle Achilles tendonitis.
On VA examination in October 2008, there was guarding of movement of the right ankle.  There were no signs of edema, effusion, weakness, tenderness, redness, or heat.  There was no subluxation.  Dorsiflexion was to 20 degrees, with pain.  Plantar flexion was to 45 degrees, with pain.  The examiner noted that joint function was additionally limited by pain after repetitive use.  The examiner found that pain had the major functional impact.  The examiner found that joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  He found that there was no additional limitation in degree.

In the Veteran's September 2011 Board hearing, he testified that his right ankle disability evaluation should be higher than 10 percent.  He noted swelling.  He indicated that he could not walk when his ankle flared up.  The Veteran testified that he self-treated his ankle with Motrin and pain medications.  He reported that his right ankle would give out.  He described the pain as level eight to nine out of ten.  The Veteran testified that his right ankle hurt constantly.  He noted that he did not leave his job due to his right ankle disability.

On VA examination in April 2012, the examiner diagnosed a right ankle strain.  The Veteran reported constant pain (7/10) and flare-ups with physical activity at least one time per month.  He indicated that his activities were severely limited secondary to flare-ups.  He reported that he used crutches to walk during flare-ups.  The Veteran indicated that flare-ups last approximately a week.  He indicated that he treated his right ankle disability with Lortab and ibuprofen.  The Veteran's dorsiflexion was to 15 degrees with pain at 10 degrees.  The Veteran's plantar flexion was to 35 degrees with pain.  The Veteran was able to perform repetitive-use testing times three with no additional limitations in range of motion.  The Veteran had the following functional loss: pain on movement.  The Veteran had localized tenderness or pain on palpation.  His muscle strength was 5/5.  The Veteran did not have any laxity, ankylosis, or shin splints.  He reported occasional use of crutches.  X-ray imaging was normal.  The Veteran indicated that his right ankle disability impacted his ability to work due to limitations with prolonged standing or walking.  The Veteran reported that he could only walk less than 1/4 mile, and stand for 10 to 15 minutes.  He did not have any right ankle instability.

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his right ankle disability.  In other words, the preponderance of the evidence does not show that the Veteran's right ankle disability is more than moderate in nature. 

As discussed above, the April 2012 VA examination report recorded the Veteran's right ankle dorsiflexion as 0 to 15 degrees, with pain at 10 degrees.  The Veteran's right ankle plantar flexion was 0 to 35 degrees (with pain at 35 degrees).  The October 2008 VA examination report reflected a dorsiflexion of 20 degrees and a plantar flexion of 45 degrees (both with pain).  In this regard, considering pain on range of motion, dorsiflexion only shows no more than a decrease of 10 degrees, and plantar flexion only shows no more than a decrease of 5 degrees of motion.  In order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the right ankle.  The Board finds these ranges of motions do not result in "marked" limitation of motion required for a rating in excess of 10 percent.  

The Board has considered the Veteran's contentions that he has difficulty standing and walking for prolonged periods of time, especially during flare-ups.  Nevertheless, the Board finds, however, that his symptoms are most analogous to those associated with a moderate disability of the right ankle, as he has moderate limitation in range of motion in the right ankle, and the clinical evidence of record does not otherwise demonstrate more than moderate symptoms of his right ankle disability.  

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  However, as noted above, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  In other words, the Board finds that the 10 percent rating assigned during the appeal period contemplates the degrees of functional loss due to pain, and additional limitation of motion or functional impairment.  

Upon review of all relevant evidence of record, the Board finds that the aforementioned limitation of motion findings are not more than moderate in severity.  As such, an increased rating cannot be afforded under this diagnostic code. 

The Board has also considered whether a higher evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  During the April 2012 VA examination, the examiner indicated that the Veteran did not have ankylosis of the right ankle.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  

The Board finds, therefore, that a separate or higher evaluation is not warranted for the Veteran's right ankle disability under other provisions of the Diagnostic Code.

Accordingly, the preponderance of the evidence is against assignment of an initial disability rating in excess of 10 percent for the Veteran's service-connected right ankle disability.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's right ankle disability is manifested by pain on movement and swelling.  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

The Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not alleged that his right ankle disability prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that this matter is not raised by the record, and it is therefore unnecessary to remand the matter for further action. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
ORDER

Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected right ankle disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


